Citation Nr: 0101819	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  00-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a right leg disorder claimed as the result of VA 
treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972 and from November 1973 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


ORDER TO VACATE

In a decision dated October 26, 2000, the Board adjudicated 
the veteran's appeal of the claims for service connection for 
a stomach disorder and for a right leg disorder and for 
benefits pursuant to 38 U.S.C.A. § 1151 for a right leg 
disorder claimed as the result of VA treatment.  
Subsequently, the Board was notified that the veteran had 
died in September 2000, prior to the date of the Board's 
decision.  A death certificate is of record.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  According to 
38 C.F.R. § 20.1302 (2000), an appeal pending before the 
Board when the appellant dies will be dismissed.  Because the 
veteran died prior to appellate adjudication of his claim, 
the Board did not have proper jurisdiction to address the 
claim which was decided via the October 26, 2000 decision.

According to 38 C.F.R. § 20.904(b) (2000), an appellate 
decision may be vacated on the Board's own motion when it is 
determined that an allowance of benefits has been materially 
influenced by false evidence submitted on behalf of the 
veteran, and the prior decision will be vacated only with 
respect to the issues which the false evidence was material.  
As noted, the Board's acceptance of jurisdiction over the 
issues on appeal in its October 26, 2000, decision was based 
on the incorrect belief that the veteran was still alive.  
Thus, the facts before the Board at the time that the October 
2000 decision was entered were both false and material to the 
claims at issue, and therefore the October 26, 2000, decision 
is hereby vacated.  38 C.F.R. § 7104(a) (West 1991); 38 
C.F.R. § 20.904 (2000).  In a separate order, the Board has 
dismissed the appeal of the veteran's claims.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
Order to Vacate is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
the appeal. 38 C.F.R. § 20.1100(b) (2000).



